Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated January 28, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.







DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 10/01/2020.
•	 Claims 1-27 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-27 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 and 23 
• generating a computer-based interactive observable model of the implantable repair mesh secured to the tissue of the patient based on the indicated implantable repair mesh, the indicated fixation, and the indicated distribution of the fixation; and
displaying, on a display operably associated with the computing device, the computer-based interactive observable model depicting the indicated distribution of the fixation about the implantable repair mesh. 

Claim 25
• generating a computer-based interactive observable model of the hernia mesh secured to the tissue of the patient based on the indicated implantable repair mesh, the indicated fixation, and the indicated distribution of the fixation; and


	The closest prior art of record –Mortarino et al. (Pub. No.: US 2012/0150204 A1) discloses a method of using a biocompatible surgical silk mesh prosthetic device in body aesthetics and body contouring, the surgical mesh employing a knit pattern that substantially prevents unraveling and preserves the stability of the mesh device, especially when the mesh device is cut. 
Another relevant prior art of record -Anderson et al. (Pub. No.: US 2010/0191088 A1) discloses methods and systems for performing a surgical procedure using implantable sensors wherein the sensors are configured for implantation adjacent to an anatomical feature of a patient; imaging the patient to determine the relative positions of the implantable sensors relative to the anatomical features of the patient; inserting an implant adjacent to at least one of the anatomical features; and tracking the position of the implant relative to the at least one anatomical feature during the inserting of the implant using the implantable sensors. 
Yet, another relevant prior art of record – Metin Ozen (Pub. No.: US 20110295565 A1) discloses methods and computer readable media for designing an implant to support a bone of a person. Based on the daily activities of the person, one or more musculoskeletal loads applied to the bone are determined. Also, a set of characteristics of the implant, such as dimension, material, geometry, and shape of the implant, is selected. Then, a numerical simulation of the implant and the bone is performed to determine a physical status of the implant under the musculoskeletal loads.
 (Pub. No.: US 2002/0049503 A1) discloses a method for repairing a defect in living mammalian tissue which includes covering tissue defect and surrounding tissue with a prosthetic by placing the prosthetic over the defect and against the surrounding tissue and applying a surgical adhesive to the prosthetic on the surrounding tissue on at least one location on the prosthetic and the surrounding tissue so that surrounding tissue and the prosthetic adhere to each other.
Brown et al. (Pub. No.: US 2013/0231911 A1) discloses a method of integrating a virtual prosthesis with a tissue model wherein tissue characteristics and prosthesis characteristics can be leveraged to construct observable tissue models that present a model of mutual deformation, especially a time-varying mutual deformation, of a tissue and a possible prosthesis. 

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 23 and 25.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-27 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127